Exhibit 10.2


SMART BALANCE, INC.
CHANGE OF CONTROL AGREEMENT

        This Agreement (the “Agreement”) is made and entered into as of SAMPLE
(the “Effective Date”) by and between Smart Balance, Inc., a Delaware
corporation (the “Company”), and SAMPLE (“Employee”).


RECITALS

        A.     The Employee is a key employee of the Company;

        B.     The Company believes that the threat or occurrence of, or
negotiation or other event or action that could lead to, a Change of Control (as
hereinafter defined) could result in the departure or distraction of key
personnel to the detriment of the Company and its stockholders;

        C.     The Board of Directors of the Company (“Board”) has determined
that it is essential and in the best interest of the Company and its
stockholders to retain the services of the Employee and to ensure the Employee’s
continued dedication and efforts, without undue distraction or concern, in the
face of a potential Change of Control; and

        D.     The Company and Executive are entering into this Agreement to
provide certain incentives and protections to the Employee against the
exigencies of a Change of Control.


AGREEMENT

        In consideration of the respective agreements of the parties contained
herein, it is hereby agreed as follows:

        1.    Term of Agreement. This Agreement shall commence as of the
Effective Date and shall continue in effect until the thirty-first (31st) day of
December in the year in which the Effective Date occurred (the “Expiration
Date”); provided, however, that commencing on the Expiration Date and on each
anniversary of the Expiration Date thereafter, the term of this Agreement shall
automatically be extended for one (1) year following such date unless the
Company or the Employee shall have provided written notice to the other at least
ninety (90) days prior to such date that the term of this Agreement shall not be
so extended; and provided, further, that, notwithstanding the foregoing, in the
event of the occurrence of a Change of Control during the term of this Agreement
as extended, the term of this Agreement shall automatically be extended to
cover, and the Agreement shall not expire during, the twenty-four (24) month
period immediately following the occurrence of a Change of Control, but may
expire on the first day following such twenty-four (24) month period if a notice
not to extend the term of this Agreement is timely provided at least ninety (90)
days prior to the Expiration Date or an anniversary thereof, as applicable, as
set forth herein.

        2.    Definitions.

                (a)     Accrued Compensation. “Accrued Compensation” means an
amount which shall include all amounts earned, accrued, payable to or awarded
through the Termination Date (as hereinafter defined) but not paid as of the
Termination Date, including (a) base salary, (b) reimbursement for reasonable
and necessary expenses incurred by the Employee on behalf of the Company during
the period ending on the Termination Date, (c) accrued but unused vacation pay,
and (d) bonuses, commissions and incentive compensation (other than the Target
Bonus (as hereinafter defined)). References to Accrued Compensation under this
Agreement shall not obligate the Company to pay such amounts twice (e.g., under
this Agreement and under another agreement or obligation) and such references
are meant only to clarify obligations outside the scope of this Agreement and
not to create additional rights hereunder.

--------------------------------------------------------------------------------

                (b)    Base Amount. “Base Amount” means SAMPLE times the greater
of the Employee’s annual base salary (a) at the rate in effect on the
Termination Date or (b) at the highest rate in effect at any time during the
ninety (90) day period prior to the applicable Change of Control, and shall
include all amounts of base salary that are deferred under the employee benefit
plans of the Company or any other agreement or arrangement.

                (c)     Bonus Amount. “Bonus Amount” means SAMPLE of the greater
of (i) the Employee’s Target Bonus Amount as in effect on the Termination Date,
(ii) the actual bonus amount earned by the Employee under the Company’s
Financial Performance Incentive Program for the fiscal year prior to the fiscal
year in which the Termination Date occurs or (iii) the actual bonus amount
earned by the Employee under the Company’s Financial Performance Incentive
Program for the fiscal year in which the Termination Date occurs.

                (d)     Board. “Board” means the Board of Directors of the
Company as from time to time constituted.

                (e)     Cause. “Cause” means with respect to the Employee any of
the following as determined by the Board, in its sole discretion, (a) fraud or
intentional misrepresentation, (b) embezzlement, misappropriation or conversion
of assets or opportunities of the Company or any Company Entity, (c) acts or
omissions that are in bad faith or constitute gross negligence, or willful or
reckless misconduct, or (d) conviction, plea of guilty or nolo contendere, or
judicial determination of civil liability, based on a federal or state felony or
serious criminal or civil offense.

                (f)     Change of Control. “Change of Control” means the
occurrence of any of the following: events with respect to the Company:

                (i)     any Person (other than an Exempt Person) acquires
securities of the Company representing fifty percent (50 percent) or more of the
combined voting power of the Company’s then outstanding voting securities;

                (ii)     any Person acquires, during the twelve (12) month
period ending on the date of the most recent acquisition, securities of Company
representing thirty percent (30) percent of Company’s then outstanding voting
securities;

                (iii)     a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board serving immediately prior to
such appointment or election; or

2

--------------------------------------------------------------------------------

                (iv)     any Person, during the twelve (12) month period ending
on the date of the most recent acquisition, acquires assets of Company having a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of Company’s assets immediately before such
acquisition or acquisitions;

but only if the applicable transaction otherwise constitutes a “change in
control event” for purposes of Section 409A of the Code and Treas. Reg.
§1.409A-3(i)(5).

                (g)     Company. “Company” means Smart Balance, Inc., a
corporation organized under the laws of the State of Delaware.

                (h)     Company Entity. “Company Entity” means any other
entities that along with the Company is considered a single employer pursuant to
Section 414(b) or (c) of the Code and the Treasury regulations promulgated
thereunder, determined by applying the phrase “at least 50 percent” in place of
the phrase “at least 80 percent” each place it appears in such Treasury
regulations or Section 1563(a) of the Code. The term “Company Entity” shall also
include any entity so designated by the Board for legitimate business reasons in
which the Company holds a controlling interest under Treas. Reg. §
1.414(c)-2(b)(2)(i), determined by applying the phrase “at least 20%” in the
place of the phrase “at least 80 percent” each place it appears in such Treasury
Regulation or Section 1563(a) of the Code.

                (i)     Disability. “Disability” means the Employee’s inability
to perform any material portion of his or her assigned duties and
responsibilities, with or without accommodation, due to a mental or physical
condition that is expected to last indefinitely.

                (j)     Exempt Person. “Exempt Person” means (a) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
in such capacity, (b) a corporation or other entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (c) any Person
beneficial stockholder or group, as defined by Rule 13d-5 of the Exchange Act,
which holds as of the date hereof securities possessing more than twenty-five
percent (25%) of the total combined voting power of the Company’s outstanding
securities.

                (k)     Good Reason. “Good Reason” means any one or more of the
following conditions, but only if (x) such condition was not consented to by the
Employee in advance or subsequently ratified by the Employee in writing, (y)
such condition remains in effect thirty (30) days after the Employee gives
written notice to the Board of the Employee’s intention to terminate his or her
employment for Good Reason, which notice specifically identifies such condition,
and (z) the Employee gives the notice referred to in (y) above within ninety
(90) days of the initial existence of such condition:

                (i)     any material diminution of the Employee’s authority,
duties or responsibilities;

                (ii)     any material diminution in the authority, duties, or
responsibilities of the officer to whom the Employee is required to report,
including the requirement that the Employee report to a corporate officer or
employee rather than reporting to the Board of Directors of the Company.

3

--------------------------------------------------------------------------------

                (iii)     a material diminution of the Employee’s base
compensation;

                (iv)     a material diminution in the budget over which the
Employee retains authority;

                (v)     a material change in the geographic location at which
the Employee must perform the Employee’s duties and responsibilities.; or

                (vi)     any other action or inaction by the Company that
constitutes a material breach of this Agreement or any other agreement pursuant
to which the Employee provides services to the Company.

                In determining whether the Employee has grounds to terminate
employment for Good Reason, the Employee’s assertion of the existence of Good
Reason shall be assumed correct unless the Company establishes by clear and
convincing evidence that Good Reason does not exist.

                (l)     Person. “Person” means a “person” as used in Sections
3(a)(9) and 13(d) of the Exchange Act or any group of Persons acting in concert
that would be considered “persons acting as a group” within the meaning of
Treasury Regulation §1.409A-3(i)(5).

                (m)     Separation From Service. “Separation from Service” means
the termination of the Employee’s employment with the Company and all Company
Entities, provided that, notwithstanding such termination of the employment
relationship between the Employee and the Company and all Company Entities, the
Employee shall not be deemed to have had a Separation from Service where it is
reasonably anticipated that the level of bona fide services that the Employee
will perform (whether as an employee or independent contractor) for the Company
and all Company Entities following such termination would be twenty percent
(20%) or more of the average level of bona fide services performed by the
Employee (whether as an employee or independent contractor) for the Company and
all Company Entities over the immediately preceding thirty-six (36) month period
(or such lesser period of actual service). In such event, Separation from
Service shall mean the permanent reduction of the level of bona fide services to
be performed by the Employee (whether as an employee or independent contractor)
to a level that is less than twenty percent (20%) of the average level of bona
fide services performed by the Employee (whether as an employee or independent
contractor) during the thirty-six (36) month period (or such lesser period of
actual service) immediately prior to the termination of the Employee’s
employment relationship. A Separation from Service shall not be deemed to have
occurred if the Employee is absent from active employment due to military leave,
sick leave, or other bona fide leave of absence if the period of such leave does
not exceed the greater of (i) six months or (ii) the period during which the
Employee’s right to reemployment by the Company or any Company Entity is
provided either by statute or contract.

                (n)     Specified Employee “Specified Employee” means an
employee of the Company or any Company Entity who is a “specified employee” as
defined in Section 409A(a)(2)(b)(i) of the Code and Treas. Reg. §1.409A-1(i). If
the Employee is a key Employee as of the applicable identification date, the
Employee shall be treated as a Specified Employee for the 12-month period
beginning on the first day of the fourth month following such identification
date. The applicable identification date for purposes of this Agreement shall be
September 30 of each year.

4

--------------------------------------------------------------------------------

                (o)     Target Bonus Amount. “Target Bonus Amount” means with
respect to the Employee for the fiscal year during which the Employee’s
employment terminated SAMPLE of the greater of the Employee’s annual base salary
(i) as in effect immediately prior to the Termination Date or (ii) at the
highest rate in effect at any time during the ninety (90) day period immediately
prior to the applicable Change in Control.

                (p)     Termination Date. For purposes of this Agreement,
“Termination Date” shall mean (a) in the case of Employee’s death, Employee’s
date of death, (b) in the case of Good Reason, the last day of Employee’s
employment and, (c) in all other cases, the date specified in the Notice of
Termination; provided, that if Employee’s employment is to be terminated by the
Company due to Disability, such employment shall not be terminated if Employee
returns to the full-time performance of his or her material duties prior to the
date specified in the Notice of Termination.

        3.    Termination of Employment. If, during the term of this Agreement
and within twenty-four (24) months following a Change of Control, Employee’s
employment with the Company and all Company Entities terminates, and conditioned
upon and subject to Employee’s execution of a release agreement referred to in
Section 15 hereof, Employee shall be entitled to the following compensation and
benefits following such termination:

                (a)     If Employee’s employment with the Company and all
Company Entities is terminated for Cause or by Employee other than for Good
Reason, the Company shall pay to Employee only the Accrued Compensation.

                (b)     If Employee’s employment with the Company is terminated
due to death or Disability, then the Company shall pay to Employee the Accrued
Compensation and the Target Bonus Amount.

                (c)     If Employee’s employment with the Company shall be
terminated for any reason other than as specified in Sections 3(a) and 3(b)
hereof, Employee shall be entitled to the following:

                  (i)     the Company shall pay Employee all Accrued
Compensation;


                  (ii)     the Company shall pay Employee as severance pay, in
lieu of any further compensation for periods subsequent to the Termination Date,
an amount in cash equal to the sum of (A) the Base Amount and (B) the Bonus
Amount; and


                (iii)     in the event that the Employee makes a timely election
of COBRA continuation coverage for the Employee or his spouse or dependants
under any group health plan provided by the Company, the Company shall either
pay directly or reimburse Employee for the cost of all premiums for such
coverage.


5

--------------------------------------------------------------------------------

                (d)     Employee’s rights under any Company sponsored employee
benefit plan, program or arrangement or with respect to any equity based
incentives awarded to Employee shall be determined in accordance with the
applicable plan or other operative document.

                (e)     All cash amounts payable under Section 3(a), 3(b) or
Section 3(c) shall be paid in a single lump sum within fifteen (15) days after
the date of the Employee’s Termination Date (or earlier, if required by
applicable law) or Separation from Service, if later. Reimbursement payments of
COBRA continuation premiums under Section 3(c)(iv) above shall be made in a lump
sum within fifteen (15) days of the date such premiums are paid by the Employee
and in all events prior to the end of the Employee’s taxable year following the
taxable year in which such premiums were paid by the Employee.

                (f)     The Company shall be authorized to withhold from all
payments to the Employee hereunder all amounts required to be withheld under
applicable local, state or federal income and employment tax laws.

                (g)     The Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, and no such payment shall be offset or reduced by the amount of
any compensation or benefits provided to Employee in any subsequent employment.

                (h)     The severance pay and other benefits provided for in
this Section 3 shall be in lieu of any other severance or termination pay to
which the Employee may be entitled under any general Company severance or
termination plan, program, practice or arrangement, but shall be in addition to
any other payments or benefits to which the Employee may become entitled based
on the occurrence of a Change in Control, including any bonus payable to the
Employee under the Company’s Financial Performance Incentive Program as in
effect for the fiscal year in which the Change of Control occurs..

                (i)     The Employee’s entitlement to any other benefits as a
result of a termination of employment shall be determined in accordance with the
Company’s employee benefit plans and other applicable programs, policies and
practices then in effect.

                (j)     If the Company terminates the Employee’s employment with
the Company and all Company entities other than for Cause or as a result of
Employee’s Disability during the one hundred and eighty (180) day period
immediately preceding a Change of Control, Employee shall be entitled to the
payments and benefits provided for in Section 3(c). All cash amounts payable
under Section 3(c) shall be paid within fifteen (15) days of the occurrence of
the Change of Control. COBRA premium reimbursements shall be made in accordance
with Section 3(e), provided that any pre-Change of Control premiums paid by the
Employee shall be reimbursed within fifteen (15) days of the occurrence of the
Change in Control.

                (k)     Notwithstanding any other Section of this Agreement, if
the Employee is a Specified Employee at the time of Employee’s Separation from
Service, payments or distribution of property to Employee provided under this
Agreement, to the extent considered amounts deferred under a non-qualified
deferred compensation plan (as defined in Section 409A of the Code) shall be
deferred until the six-month anniversary of such Separation from Service to the
extent required in order to comply with Section 409A of the Code and Treasury
Regulation 1.409A-3(i)(2).

6

--------------------------------------------------------------------------------

        4.    Excess Parachute Payment Gross-Up.

                (a)     If in the opinion of Tax Counsel (as defined in Section
4(c) below) the Employee will be subject to an excise tax under Code Section
4999 (“Excise Tax”) with respect to all or any portion of the payments to be
made by the Company to the Employee following a termination of the Employee’s
employment, under this Agreement or otherwise, then the following will apply:

                (i)     If the aggregate present value of all payments which
would be taken into account for purposes of determining the amount of the Excise
Tax, if any, payable by the Employee under Code Section 4999 (“280G Payments”)
is greater than the sum of 300% of the Employee’s “base amount” for purposes of
Code Section 280G (“280G Base Amount”), plus $100,000, then the Company shall
pay to the Employee within thirty (30) days after such determination (and in all
events prior to March 15 of the year following the year of termination) an
additional amount (the “Gross-Up Payment”). The Gross-Up Payment shall be in
such amount such that the net amount retained by the Employee, after deduction
of any Excise Tax (but not federal, state or local income and employment taxes)
on the 280G Payments and any Excise Tax and federal, state or local income and
employment taxes on the Gross-Up Payment equals the 280G Payments. For purposes
of determining the amount of the Gross-Up Payment, the Employee shall be deemed
to pay federal income taxes at the highest marginal federal income tax rate and
state and local income taxes at the highest marginal income tax rates in the
state and locality where the Employee resides on the Termination Date. In
determining the Gross-Up Payment, the Employee’s deemed federal income tax
liability shall be determined net of the maximum reduction in federal income
taxes that could be obtained from the deduction of state and local income taxes.

                (ii)     If the aggregate present value of all 280G payments is
less than or equal to the sum of 300% of the Employee’s 280G Base Amount, plus
$100,000, then the Company and the Employee agree that the amount of payments to
be made by the Company to the Employee under this Agreement shall be reduced
such that the present value of 280G Payments to be received by the Employee is
reduced to 299.99% of the Employee’s Base Amount (“Scaled Back Amount”).

                (b)     If there is a final determination, pursuant to a
binding, irrevocable agreement between the Employee and the Internal Revenue
Service or pursuant to a final, non-appealable order of a court of competent
jurisdiction, that the amount of the Excise Tax payable by the Employee is
greater than the Excise Tax amount used in computing the Gross-Up Payment, then
the Company shall pay to the Employee within thirty (30) days of such
determination (and in all events prior to the end of the calendar year following
the calendar year in which Employee pays such additional Excise Tax amount) an
additional payment (“Supplemental Gross-Up Payment”) in such amount so that the
net amount retained by the Employee, after deduction of any Excise Tax (but not
federal, state, and local income and employment taxes)on the 280G Payments and
any Excise Tax and federal, state or local income and employment taxes on the
Gross-Up Payment and Supplemental Gross-Up Payment equals the 280G Payments.. If
under such final determination the amount of the Excise Tax ultimately payable
by the Employee is less than the amount of Excise Tax used in computing the
Gross-Up Amount, then the Employee shall refund to the Company such amount so
that the net amount retained by the Employee, after deduction of any Excise Tax
(but not federal, state and local income and employment taxes)on the 280G
Payments and any Excise Tax and federal, state or local income and employment
taxes on the Gross-Up Payment, equals the 280G Payments.

7

--------------------------------------------------------------------------------

                (c)     For purposes of this Section 4, within sixty (60) days
after the Termination Date of the Employee within twenty-four (24) months of a
Change of Control with respect to the Company (or, if an event other than
termination of employment results in payment of parachute payments under Section
280G and it is reasonably possible that such parachute payments could result in
an excise tax, with sixty (60) days after such other event), the Company shall
obtain, at its expense, the opinion (which need not be unqualified) of
nationally recognized tax counsel (“Tax Counsel”) selected by the Compensation
Committee of the Board, which sets forth (i) the 280G Base Amount; (ii) the
aggregate present value of the payments in the nature of compensation to the
Employee as prescribed in Section 280G(b)(2)(A)(ii); and (iii) the amount and
present value of any “excess parachute payment” within the meaning of Section
280G(b)(1). Such opinion shall be addressed to the Company and the Employee and
shall be binding upon the Company and the Employee. For purposes of such
opinion, the value of any non-cash benefits or any deferred payment or benefit
shall be determined by an independent accounting firm selected by the
Compensation Committee of the Company’s Board in accordance with the principles
of Section 280G and regulations thereunder, which determination shall be
evidenced in a certificate of such firm addressed to the Company and the
Employee.

        5.    Successors; Binding Agreement.

        (a)     This Agreement shall be binding upon and shall inure to the
benefit of the Company and its successors and assigns. The Company shall require
(i) any successors and assigns to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place, and
(ii) the parent entity, if any, of any such successors and assigns to guarantee
the performance of any such Successors and Assigns hereunder.

        (b)     Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by Employee or Employee’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal personal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

        6.    Notice. All notices, requests, demands, and other communications
hereunder shall be in writing, and shall be delivered in person, by facsimile,
or by certified or registered mail with return receipt requested. Each such
notice, request, demand, or other communication shall be effective: (a) if
delivered by hand, when delivered at the address specified in this Section 6;
(b) if given by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section 6 and confirmation is received; or (c) if given
by certified or registered mail, three (3) days after the mailing thereof.
Notices to the Employee shall be delivered to the last mailing address that the
Employee has provided to the Company for purposes of receiving tax statements
and other notices. Notices to the Company shall be delivered as follows:

8

--------------------------------------------------------------------------------

Smart Balance, Inc.
115 West Century Road
Suite 260
Paramus, New Jersey 07625
Attn. General Counsel

        Any party may change its address or other contact information for the
purposes hereof by providing notice thereof to the other party in accordance
with the foregoing provisions.

        7.    Non-Exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Employee’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Company (except for
any severance or termination policies, plans, programs or practices) and for
which Employee may qualify, nor shall anything herein limit or reduce such
rights as the Employee may have under any other agreements with the Company
(except for any severance or termination agreement). Amounts which are vested
benefits or which the Employee is otherwise entitled to receive under any plan
or program of the Company shall be payable in accordance with such plan or
program, except as explicitly modified by this Agreement.

        8.    No Implied Employment Rights. The Employee hereby acknowledges and
agrees that nothing in this Agreement shall be construed to imply that his or
her employment is guaranteed for any period of time. The Employee understands
and agrees that his or her employment is, unless otherwise specified in a
written agreement signed by the Employee and a duly authorized officer of the
Company, “at will,” which means that either the Company or the Employee can
terminate the employment relationship at any time, with or without advance
notice, for any reason or no reason, and with or without cause. The Employee
acknowledges and agrees that the only way that his or her “at will” employment
relationship, if applicable, can be altered is by a written agreement signed by
the Employee and a duly authorized officer of the Company.

        9.    Settlement Of Claims. Employee hereby agrees that, to the extent
permitted by law, the Company’s obligation to make payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall be reduced by
any amounts owed by the Employee to the Company including, without limitation,
any set-off, counterclaim, recoupment, defense or other right which the Company
may have against the Employee.

        10.    Miscellaneous. No provision of this Agreement may be modified,
waived or discharged, unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter hereof
has been made by either party which is not expressly set forth in this
Agreement.

9

--------------------------------------------------------------------------------

        11.    Governing Law. This Agreement has been negotiated and executed in
the State of New Jersey and is to be performed in New Jersey. This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
New Jersey, including all matters of construction, validity, performance, and
enforcement, without giving effect to principles of conflict of laws. Any
dispute, action, litigation, or other proceeding concerning this Agreement shall
be instituted, maintained, heard, and decided in the State of New Jersey.

        12.    Severability. If any provision of this Agreement, or the
application thereof in any circumstance, is or becomes illegal, invalid or
unenforceable, such provision shall be deemed severable and the invalidity or
unenforceability of any such provision shall not affect the validity or
enforceability of the other provisions hereof.

        13.    Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, understandings
and arrangements, if any, whether oral or written, between the parties hereto
with respect to the subject matter hereof, including, but not limited to, any
prior severance, change of control or similar agreements, understandings or
arrangements previously entered into between the Company and the Employee.

        14.    Severance and Release Agreement. The Employee’s right to the
severance payments under this Agreement shall be conditioned upon the Employee’s
execution and delivery of a release agreement in a form attached hereto as
Exhibit A.

        15.    Remedies. All rights, remedies, undertakings, obligations,
options, covenants, conditions, and agreements contained in this Agreement shall
be cumulative and no one of them shall be exclusive of any other.

        16.    Legal Fees. The Company shall pay directly or reimburse the
Employee for all reasonable legal fees and expenses incurred by the Executive in
disputing in good faith any issue under this Agreement relating to the
termination of the Employee’s employment, in seeking in good faith to obtain or
enforce any benefit or right under this Agreement or in any tax audit or
proceeding to the extent related to issues regarding the application of section
4999 of the Internal Revenue Code of 1986, as amended. Such payments or
reimbursements shall be made within five (5) business days after receipt by the
Company of the Employee’s written request for payment or reimbursement
accompanied by such evidence of the amount of fees and expenses incurred as the
Company may reasonably request. For purposes of this Section 16, any dispute by
the Employee shall be presumed to be in good faith unless the Company
establishes by clear and convincing evidence that the dispute was not in good
faith.

        17.    Interpretation. The language in all parts of this Agreement shall
be in all cases construed simply according to its fair meaning and not strictly
for or against any party. Whenever the context requires, all words used in the
singular will be construed to have been used in the plural, and vice versa. The
descriptive headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not control or affect the interpretation
or construction of any of the provisions herein.

10

--------------------------------------------------------------------------------

        18.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

        19.    Further Documents and Acts. Each of the parties hereto agrees to
cooperate in good faith with the other and to execute and deliver such further
instruments and perform such other acts as may be reasonably necessary or
appropriate to consummate and carry into effect the transactions contemplated
under this Agreement.

        20.    Consultation with Counsel. Employee acknowledges (a) that he or
she has been given the opportunity to consult with counsel of his or her own
choice concerning this Agreement, and (b) that he or she has read and
understands this Agreement, is fully aware of its legal effect, and has entered
into it freely based upon his or her own judgment with or without the advice of
such counsel.

        THE EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ THIS AGREEMENT AND
UNDERSTANDS ITS CONTENTS. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HE OR SHE HAS
BEEN ADVISED BY THE COMPANY OF HIS OR HER RIGHT TO CONSULT WITH LEGAL COUNSEL OF
HIS OR HER OWN CHOICE CONCERNING THIS AGREEMENT. BY SIGNING THIS AGREEMENT, THE
EMPLOYEE AND THE COMPANY AGREE TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT.











11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officer and the Employee has executed this Agreement as
of the day and year first above written.

SMART BALANCE, INC.

By:  ____________________________________________         Robert Gluck, Vice
Chairman




_______________________________________________ EMPLOYEE











12

--------------------------------------------------------------------------------

Exhibit A


RELEASE

                Date: ________________________

                In consideration of the agreement of Smart Balance, Inc.
(“Company”) to enter into that certain Change of Control Agreement, dated as
_____________, 2009 (“Agreement”), with the undersigned and the promises and
covenants of the Company made thereunder, the undersigned, on behalf of himself
and his respective heirs, representatives, executors, family members, and
assigns hereby fully and forever releases and discharges the Company and its
past, present and future shareholders, directors, officers, employees, agents,
attorneys, investors, administrators, affiliates, divisions, subsidiaries,
predecessors, successors and assigns from and against, and agrees not to sue or
otherwise institute or cause to be instituted any legal, alternative dispute
resolution or administrative proceeding concerning, any claim, duty, obligation
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that he may possess arising from any
omissions, acts or facts that have occurred through the date his employment
terminates, including without limitation:

                1.     Any and all claims relating to or arising from his
employment by Company and the termination of such employment;

                2.     Any and all claims under the Agreement or any other
agreement or understanding governing the service relationship between the
Company and the undersigned;

                3.     Any and all claims for wrongful discharge, termination in
violation of good policy, discrimination, breach of contract, both expressed or
implied, covenants of good faith or fair dealing, both expressed or implied,
promissory estoppel, negligent or intentional infliction of emotional distress,
negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, unfair business
practice, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment, or conversion;

                4.     Any and all claims for violation of any federal, state or
municipal statute, including, without limitation, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, and all amendments to each such Act
as well as the regulations issued there under;

                5.     Any and all claims based on the violation of the federal
or any state constitution;

                6.     Any and all claims for attorneys’ fees and costs.

                The foregoing release shall not apply with respect to (i)
Company’s payment obligations under Paragraph 3 of the Change of Control
Agreement, (ii) any obligation, whether to pay money or otherwise, of a
successor to the Company created under any agreement relating to a Change of
Control with respect to the Company, (iii) or the undersigned’s rights under any
“employee benefit plans” as that term is defined in the Employee Retirement
Income Security Act of 1974, as amended, or any award made to the undersigned
under the Smart Balance, Inc. Stock and Award Plan or the Amended and Restated
Smart Balance, Inc. Stock and Award Plan.

13

--------------------------------------------------------------------------------

                The undersigned acknowledges that (i) he has been advised by
Company to consult a lawyer of his own choice prior to executing this release
and has done so or voluntarily declined to seek such counsel, (ii) he has read
this release and understands the terms and conditions hereof and the binding
nature hereof, (iii) he has had at least twenty-one (21) days within which to
consider the terms of this release and executed this release voluntarily and
without duress or undue influence on the part of Company, (iv) he has seven (7)
days to revoke his execution of this release and that such execution shall not
be effective until seven (7) days following delivery to Company (“Effective
Date”), and (v) he understands that his right to receive payments under
Paragraph 3 of the Change of Control Agreement is subject to and conditioned on
the undersigned’s signing and delivering this release to Company.

                Initially capitalized terms used in this release and defined in
the Agreement shall have the meanings given to such terms under the Agreement.

_____________________________________ Printed Name

_____________________________________ Signature

Date:  ________________________________

_____________________________________
Notary

My Commission expires _____________

14